



COURT OF APPEAL FOR ONTARIO

CITATION : R. v. Sinobert, 2015 ONCA 691

DATE: 20151015

DOCKET: C56155

Cronk, Gillese and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Charles Edward Sinobert

Appellant

Frank Addario and Andrew Furgiuele, for the appellant

Michael Bernstein, for the respondent

Heard: April 23, 2015

On appeal from the convictions entered on April 13, 2012 by
    Justice Paul Rivard of the Superior Court of Justice, sitting with a jury.

Cronk J.A.:

I.        Overview

[1]

Wanda Taylor died in the early hours of October 14, 2010. She had been
    stabbed 15 times.  Ms. Taylor, the appellant Charles Sinobert, and Agnes
    Redbreast  an eyewitness  were together at the time of the stabbing.  All
    three had been drinking heavily.  After a 12-day trial, a jury convicted the
    appellant of second degree murder, as well as one count of possession of a weapon
    dangerous to the public peace.  He appeals from his convictions.

[2]

The appellant contends that the trial judge erred in his charge to the
    jury by failing to relate the evidence to the live issues at trial and the
    positions of the parties.  He further argues that the jurys murder verdict was
    unreasonable.

[3]

For the reasons that follow, I would dismiss the appeal.

II.       The Trial

(1)

The Evidence

[4]

The Crowns case against the appellant centred on the testimony of Ms. Redbreast. 
    It was common ground at trial that, if the jury did not believe Ms. Redbreasts
    account of events, then it could not find the appellant guilty of second degree
    murder.

[5]

Ms. Redbreast testified that she had grown up with the appellant and had
    known Ms. Taylor for about ten years.  At the time of the stabbing, Ms. Taylor
    and the appellant were dating.  In the afternoon of October 13, 2010, the three
    began drinking beer in Ms. Redbreasts apartment. They later walked to the beer
    store, bought more beer, and then took a taxi to the apartment that Ms. Taylor
    shared with the appellant. There, they continued to drink.

[6]

At one point in the evening, according to Ms. Redbreast, Ms. Taylor used
    the telephone. The appellant got up from his seat, made a fist and appeared to
    be preparing to strike Ms. Taylor.  Ms. Redbreast jumped up and said, hey.
    The appellant dropped his fist.

[7]

Sometime before 10:00 p.m., they ordered more beer through a liquor
    delivery service.  When Ms. Taylor left the apartment to pay for it, the
    appellant tore at least one phone jack out of the wall. Ms. Taylor returned and
    Ms. Redbreast told her what had happened. They examined the phone jack and
    decided to wait until the next day to arrange for its repair.

[8]

Ms. Taylor and Ms. Redbreast then played some music and started dancing. 
    According to Ms. Redbreast, this was the last thing she remembers before she blacked
    out.  When she awoke, she saw the appellant stabbing Ms. Taylor, who was lying
    on her back on the floor near the couch. Ms. Taylor was not moving.  The
    appellant was stabbing Ms. Taylor in the gut with a small knife, like a paring
    knife.  She saw the appellant stab her two, three or four times; she could not
    remember the exact number.

[9]

Ms. Redbreast testified that she jumped up and grabbed the appellants right
    wrist, twisted the knife out of his grasp and threw it away from him.  She then
    ran out of the apartment and down the stairs, leaving the appellant seated on
    the sofa.

[10]

A
    neighbour, Tammy Peever, testified that she encountered Ms. Redbreast on the
    sidewalk in front of Ms. Taylors apartment. Ms. Redbreast stopped her and told
    her there had been an accident. Ms. Peever promised she would call 911 when
    she got home.

[11]

Ms.
    Redbreast then went to Diane Carrey and James McKenzies apartment, Ms.
    Taylors next-door neighbours. Ms. Redbreast knocked on their door and asked
    them to call an ambulance.

[12]

Ms.
    Redbreast returned to Ms. Taylors apartment.  She said that she found the
    appellant lying on the floor beside Ms. Taylor, holding her.  She could not
    recall the arrival of the police or the ambulance. Her next memory was of
    waking up the following morning in a cell at the police station.

[13]

Ms.
    Carrey testified. She remembered Ms. Redbreast as being very intoxicated. She
    called 911 around 12:28 a.m. Ms. Carrey watched Ms. Redbreast return to Ms.
    Taylors apartment. A few minutes later, Ms. Redbreast re-emerged, carrying a
    beer. She paced the driveway, occasionally drinking from the beer, while
    waiting for the police and an ambulance.

[14]

The
    police found Ms. Taylor lying on her back in the living room. The appellant was
    lying face-down beside and partially atop her. When the police moved Ms.
    Taylor, they noticed puncture wounds in her chest, under her armpit and in the
    area of her abdomen.  They found a six-inch knife blade on the floor, beneath
    her body. Ms. Taylors blood was on the blade, as was the appellants palm
    print.

[15]

The
    police also found a paring knife behind the couch.  Ms. Taylors blood was
    found on the paring knife.  Her blood was also found on the appellants right
    hand, his jeans and his shirt, and on a jacket belonging to Ms. Redbreast.

[16]

The
    police discovered the appellant unconscious on their arrival at the apartment. 
    They placed him in a recovery position to prevent him from choking on his own
    tongue or vomit.  When examined by paramedics at 1:10 a.m., his pulse, heart
    rate, blood oxygen and sugar levels were all normal and he was breathing on his
    own.

[17]

The
    appellant was non-responsive to verbal commands and various physical stimuli. 
    The paramedics assigned him a score of three out of 15  the lowest possible
    score  on the Glasgow Coma Scale, a recognized measure of an individuals
    level of consciousness.  At the hospital, the appellant continued in an
    unconscious state.  He was diagnosed as suffering from an alcohol overdose.  At
    approximately 1:30 a.m., he scored a nine on the Glasgow Coma Scale.  A sample
    of his blood, taken at 1:35 a.m., revealed a blood alcohol concentration of
    between 185 and 280 milligrams of alcohol per 100 millilitres of blood.

[18]

Randall
    Warren, a forensic toxicologist, testified for the Crown.  Based on the blood
    sample taken from the appellant in the early hours of October 14, 2010, he
    derived two estimates of the appellants blood alcohol concentration around the
    time of the stabbing, a few hours earlier.  Using two methodologies, he estimated
    that the appellants blood alcohol level between 11:30 p.m. on October 13 and
    12:30 a.m. on October 14, 2010 would have been somewhere between 195 and 320
    milligrams of alcohol in 100 millilitres of blood (based on his testing of the
    blood sample taken at the hospital at 1:35 a.m.) or between 255 and 307
    milligrams of alcohol in 100 millilitres of blood (based on his analysis of the
    blood alcohol measurements reported by the hospital).  According to Mr. Warren,
    either estimated concentration could have rendered an inexperienced drinker
    unconscious, though an experienced drinker may have been able to function.

[19]

The
    appellant did not testify.

(2)

The Jury Charge

[20]

The
    trial judge commenced his charge with standard instructions regarding the role
    of the jury, the duties of jurors, the presumption of innocence, the standard
    of proof beyond a reasonable doubt, the proper approach to assessing evidence,
    and the difference between inference and conjecture.  He summarized the expert
    evidence that had been led at trial, before turning to the issue of motive.  He
    told the jury to consider, specifically, whether Ms. Redbreasts opportunity
    and motive to commit the murder gave rise to a reasonable doubt concerning the
    appellants culpability for the stabbing of Ms. Taylor.  He added:

You must understand there is no burden on the defence to prove
    beyond a reasonable doubt that Agnes Redbreast or anyone else stabbed Wanda
    Taylor. The issue is, does that evidence relative to Agnes Redbreast, taken
    with all of the other evidence in this case, produce reasonable doubt that Mr.
    Sinobert stabbed Wanda Taylor?

[21]

The
    trial judge cautioned the jury on Ms. Redbreasts criminal record and its
    impact on her testimony, indicating: The prior convictions are just one of
    many factors for you to consider. Again, use your common sense and experience.

[22]

The
    trial judge next provided a detailed summary of the evidence (25 pages),
    beginning with Ms. Redbreasts account of the stabbing and its aftermath.  In
    so doing, he outlined the frailties in Ms. Redbreasts testimony, the hazards
    of relying on eyewitness evidence, and the evidence of Ms. Redbreasts own
    intoxication on the night in question. He summarized the evidence of the
    neighbours, police officers, paramedics and doctors who testified at trial.  He
    outlined the evidence of Mr. Warren, the Crowns expert toxicologist, who
    tested the blood samples obtained from the appellant and Ms. Taylor, the
    forensic pathologist who conducted the autopsy on Ms. Taylors body, and one of
    the forensic biologists who analyzed items from the crime scene.

[23]

The
    trial judge then turned to the law and the requisite elements of second degree
    murder.  As suggested by this court in
R. v. J.S.
, 2012 ONCA 684, 292
    C.C.C. (3d) 202, at para. 42, citing the
Ontario Specimen Jury Instructions
    (Criminal)
, the trial judge converted each element into questions: [D]id
    Mr. Sinobert cause Wanda Taylors death? ... Did Charles Sinobert cause Wanda
    Taylors death unlawfully? ... Did Charles Sinobert have the state of mind
    required for murder? In elaborating on the third question, the trial judge
    twice set out the forms of intent required for murder.  In accordance with s.
    229(a) of the
Criminal Code
, R.S.C. 1985, c. C-46, he described the specific
    intent required for murder as either the intention to cause the victims death
    (s. 229(a)(i)) or the intention to cause the victim bodily harm that the
    killer knew was likely to cause death, or was reckless whether death ensued or
    not (s. 229(a)(ii)).

[24]

The
    trial judge discussed the issue of intoxication in the context of
mens rea
.
    He told the jury that, [t]here is abundant evidence here that Mr. Sinobert was
    not a sober person.  However, the trial judge did not re-canvass the expert or
    other evidence of the appellants intoxication in this part of his charge.

[25]

Finally,
    the trial judge explained the legal tests for manslaughter and possession of a
    weapon dangerous to the public peace and the decision trees and verdict sheets
    provided to the jury.  He read, verbatim, the positions of the Crown and the
    defence as supplied by counsel, and provided a standard concluding instruction.

[26]

After
    deliberations, the jury convicted the appellant of the second degree murder of
    Ms. Taylor and possession of a weapon dangerous to the public peace.

III.      Issues

[27]

The appellant advances two grounds of appeal.

[28]

First, the appellant argues that the trial judge failed to properly
    instruct the jury because he did not relate the evidence to the issues at trial
    and the positions of the parties.  In particular, the appellant says that the
    trial judge failed to relate the evidence to: i) reasonable doubt flowing from
    Ms. Redbreasts testimony; and ii) the applicability of the intoxication
    defence on both forms of
mens rea
found in s. 229(a)(ii) of the
Criminal
    Code
.  As a result, the appellant submits, the jury charge was flawed both
    in form and content.

[29]

Second,
    the appellant argues that the jurys verdict on second degree murder was
    unreasonable.  He contends that Ms. Redbreasts evidence was so unreliable, and
    the evidence of the appellants intoxication so clear, the jury could not
    reasonably have found him guilty of second degree murder.

IV.     Analysis

(1)     Adequacy of the Jury Charge

[30]

The
    appellant argues that the trial judge failed to link the evidence to the
    defence position and to the key issues in the case  namely, the problems with
    Ms. Redbreasts evidence and the potential impact of the appellants intoxication
    on the likelihood that he stabbed Ms. Taylor and, if he did, on whether he had
    the requisite intent for murder.

[31]

Specifically,
    the appellant submits that the trial judge erred in his instructions regarding
    Ms. Redbreasts evidence because he failed to clearly relate the shortcomings
    in her testimony to the principle of reasonable doubt.  Further, the appellant
    maintains that the trial judge failed to relate the evidence of the appellants
    intoxication to both the
mens rea
and the
actus reus
elements
    of murder.

(a)

Governing Principles

[32]

The
    basic requirements of a jury charge are well established. The trial judge must
    provide the jury with an understanding of:

(1)

the
    factual issues to be determined;

(2)

the law relating
    to those factual issues and to the evidence led during the trial;

(3)

the
    parties positions; and

(4)

the
    evidence relevant to the positions of the parties on the various issues.

See
R. v. Huard
, 2013 ONCA 650, 302 C.C.C.
    (3d) 469, at para. 50, leave to appeal to S.C.C. refused, [2014] S.C.C.A. No.
    13;
R. v. Stubbs
, 2013 ONCA 514, 300 C.C.C. (3d) 181, at paras.
    134-35;
R. v. Charles
, 2011 ONCA 228, 270 C.C.C. (3d) 308, at para. 17,
    leave to appeal to S.C.C. refused, [2014] S.C.C.A. No. 392;
R. v. MacKinnon
(1999), 43 O.R. (3d) 378 (C.A.), at p. 386.

[33]

In
J.S.
, at paras. 3539, Watt J.A. elaborated on the governing
    principles regarding the assessment of the adequacy of a trial judges final
    jury instructions.  He said in part:

First, a trial judge presiding in a jury trial is required,
    except in cases where it would be needless to do so, to review the substantial
    parts of the evidence and give the jury the position of the defence, so that,
    in the end, the jury can appreciate the value and effect of that evidence.

Second, we test the adequacy of jury instructions against their
    ability to fulfill the purpose for which instructions are provided.  We do not
    test them to determine whether or to what extent they adhere to or depart from
    some particular approach or specific formula.



Third, it is the substance, not the form of final instructions
    that determines whether those instructions have satisfied or fallen short of
    what we require of them.

Fourth, a trial judge frequently relates the evidence relevant
    to the positions of the parties on the controversial issues by reviewing the
    substance of the evidence that bears upon each issue and indicating to the jury
    what parts of the evidence may support each partys position.  Describing the
    substance of the evidence does not require a regurgitation of every syllable
    spoken by any or every witness.  Rather, it calls for a measured approach that
    pares to the evidentiary core of the case, for and against, on the issue under
    discussion. Evidence reviewed once need not be reviewed twice, provided the
    instructions make it clear that the same evidence may be of service in the
    resolution of more than one issue.  [Citations omitted.]

[34]

An
    appellate court must exercise considerable restraint in reviewing a trial
    judges instructions.  The question is not whether an approach other than that
    employed by the trial judge might have better equipped the jury to perform its
    task, but rather whether the instructions, considered as a whole, fulfill the
    four basic requirements set out above.  As noted in
Huard
, at para.
    52, [t]he standard is adequacy, not perfection.

(b)

Relating Ms.
    Redbreasts Evidence to Reasonable Doubt

[35]

At
    trial, it was the position of the defence that Ms. Redbreast was an unreliable
    witness and that she, rather than the appellant, had stabbed Ms. Taylor.  The
    appellant argues that, in these circumstances, it was incumbent on the trial
    judge to relate the many frailties in Ms. Redbreasts evidence to reasonable
    doubt flowing from her testimony.

[36]

In
    particular, the appellant submits that it was insufficient for the trial judge
    to simply summarize the evidence on its own, at the outset of his charge.  Rather,
    it was necessary that he clearly relate Ms. Redbreasts evidence to reasonable
    doubt by linking reasonable doubt to: i) Ms. Redbreasts impaired memory; ii)
    the inconsistencies in her testimony, including between her evidence at trial
    and her statements on other occasions and between her description of events and
    the forensic evidence; and iii) Ms. Redbreasts statements and conduct
    immediately after the stabbing, as described by various other witnesses at
    trial.

[37]

By
    failing to tailor his charge to these specific issues, the appellant says, the
    trial judge failed to clearly relate the evidence to the defence position and to
    equip the jury to understand the value and effect of the evidence.

(i)      Ms.
    Redbreasts Evidence

[38]

In
    support of these arguments, the appellant points, especially, to the following
    aspects of Ms. Redbreasts testimony.

[39]

Ms.
    Redbreast, who was 55 years old at the time of trial, testified that she had
    been an alcoholic since her teens. She acknowledged that heavy drinking affects
    her mood and her memory. She did not recall much of the night of October 13-14,
    2010. She agreed, on cross-examination, that she was as intoxicated then as she
    ever had been.

[40]

Ms.
    Redbreast also testified that she did not remember why she went back to the
    apartment after seeking help, despite knowing that the appellant was in the
    apartment with a knife.

[41]

During
    cross-examination, defence counsel suggested that Ms. Redbreast killed Ms.
    Taylor.  The following exchange took place:

Q.      Im going to suggest something as to what happened in
    that apartment. Charlie Sinobert was passed out in an alcoholic coma. Passed
    out on the  totally. But for some reason you and Wanda got into a fight, you
    got angry, you got aggressive, you were not like you are normally when youre
    sober or a little bit drunk, and you stabbed Wanda. And then immediately left,
    and ended up blaming it on Charlie. Is that what happened?

A.      I dont remember.

[42]

Defence
    counsel also asked about two statements Ms. Redbreast allegedly made to
    friends, Jacky Neeposh and Mary Tessier, following the stabbing.  She was asked
    if she had told Ms. Neeposh, Im not scared at all, Ill do it again, I killed
    Wanda, and if she had told Ms. Tessier that she wasnt sure whether she or the
    appellant had stabbed Ms. Taylor.  Ms. Redbreast claimed that she could not
    recall making either statement.  Ms. Neeposh and Ms. Tessier did not testify at
    the trial.

[43]

The
    appellant also stresses various inconsistencies and contradictions between Ms.
    Redbreasts statements to police, her evidence at the preliminary inquiry, her trial
    testimony, and the forensic evidence, including the following:

(1)

in her
    statement to police, Ms. Redbreast said that the appellant had used an overhand
    motion to stab Ms. Taylor. At trial, she testified that he had used an
    underhand motion;

(2)

Ms.
    Redbreast told the police that the appellant had not been standing during the
    stabbing. At trial, she said the opposite;

(3)

Ms.
    Redbreast could not explain the presence of her own blood in different
    locations in the apartment or Ms. Taylors blood on a jacket that admittedly
    belonged to Ms. Redbreast;

(4)

Ms.
    Redbreast initially testified that she had taken the paring knife away from the
    appellant and thrown it away.  However, later in her evidence, she stated that
    she could not, in fact, recall what she had done with the paring knife; and

(5)

at the
    appellants preliminary inquiry, Ms. Redbreast testified that the appellant had
    pulled two phone jacks out of the wall, one behind the cabinet and one
    behind the couch. At trial, she said that she had only seen him pull one jack
    out of the wall, behind the television cabinet, and that I dont know what he
    was doing when he went behind the couch.

[44]

Defence
    counsels cross-examination of Ms. Redbreast at trial concluded by addressing
    directly the frailties of Ms. Redbreasts memory:

Q.      Well, weve reviewed the statements and youve heard  you
    know that your story changes, right?

A.      Yes.

Q.      And the reason for that is that you dont have any
    clear memories, whether its because of the alcohol or whatever, you dont have
    any clear memories. Isnt that fair?

A.      Yes.

Q.      The answer is yes?

A.      Yes.

Q.      And thats why sometimes since October 2010 sometimes
    youve said, I might be responsible for this. Thats why, because you have no
    clear memories. Isnt that true, maam?

A.      I dont remember. I dont know.

(ii)     Instructions
    Regarding Ms. Redbreasts Evidence

[45]

I
    am satisfied that the trial judges charge, read as a whole, adequately related
    the frailties of Ms. Redbreasts evidence to the principle of reasonable doubt
    and equipped the jury to assess the reliability of her testimony.  I say this
    for the following reasons.

[46]

Ms.
    Redbreasts evidence was critical to the Crowns case against the appellant for
    second degree murder.  There is no dispute that her testimony suffered from
    significant shortcomings, as highlighted by the defence at trial.  As a result,
    it was necessary that the jury clearly understand the import of the defence
    challenge to the reliability of her evidence and the potential for reasonable
    doubt arising from it.

[47]

The
    trial judge began his review of the evidence with a description of Ms.
    Redbreasts testimony. He noted that she had testified that she had been an
    alcoholic since her teens and that [s]he consumed alcohol to forget about
    things. He referred, for the second time in his charge, to her criminal
    record, which had been filed as an exhibit.

[48]

The
    trial judge also highlighted the gaps in Ms. Redbreasts memory.  He reminded
    the jury of her evidence that she had passed out on the night in question and
    that she could not recall: i) how many times she saw the appellant stab Ms.
    Taylor; ii) whether the neighbour who answered the door when she went for help
    was male or female; iii) speaking to anyone else while seeking help; iv) the
    arrival of the ambulance or the police; v) providing a statement to police; and
    vi) any of her time in custody at the police station before waking up in a cell
    the next morning.

[49]

The
    trial judge went further.  He also told the jury:

In cross-examination Miss Redbreast agreed that when she became
    severely intoxicated her memory was affected to the point where sometimes she
    remembered nothing.

She agreed that on the evening in question she did not recall
    sitting down after dancing with Wanda. She did not recall who answered the
    neighbours door when she knocked. She did not remember speaking to someone on
    the street. She recalls returning upstairs, but does not know what she did
    between knocking on the neighbours door and going back upstairs. She recalls
    putting her beer down on the sidewalk, but does not know if that happened after
    the first time she left the apartment or the second time. She does not know why
    she returned upstairs. She does not remember the police or the ambulance that
    evening. She has no memory of entering the police vehicle and giving a
    statement, nor does she have any memory of insisting on going back to the
    apartment to get her jacket. She does not remember being arrested, going to the
    police station or anything recorded on the audio tape at the station. She
    concedes she blacked out due to her level of intoxication.

Miss Redbreast testified that her level of intoxication that
    evening was at the highest it has ever been.

[50]

The
    trial judge also drew the jurys attention to Ms. Redbreasts admission that
    she becomes angry, aggressive, and cannot control her anger when intoxicated;
    to the things she allegedly said to her friends Ms. Neeposh and Ms. Tessier
    about the killing but does not remember saying because she was drunk; and to
    her failure to explain why she returned to the apartment, where the appellant
    was still present with a knife, after first seeking help.

[51]

The
    trial judge described, in some detail, the inconsistencies between Ms.
    Redbreasts evidence at trial, her police statement, and her testimony at the
    preliminary inquiry. He pointed out that she had told the police that she had
    seen the appellant use an overhand motion to stab Ms. Taylor, but testified at
    trial that he had used an underhand motion.  He noted that she had given
    diverging accounts of what she had done with the knife after grabbing it from
    the appellant and that she did not have a real memory of the knife.  And, he
    reminded the jury that she had testified at the preliminary inquiry that she
    had seen the appellant yank two phone jacks out of the wall, but her evidence
    at trial was that she had only seen him pull one. Later in his charge, in
    summarizing the evidence of one of the investigating police officers, the trial
    judge noted that Constable Seguin  testified he saw no phone jacks ripped
    from the wall or frayed wires.

[52]

The
    trial judge went on to set out the defence position regarding Ms. Redbreasts
    evidence.  As I have already said, in so doing, he read to the jury, verbatim,
    from the text of the defence position that counsel at trial had provided.  He
    reminded the jury that the appellant claimed that Ms. Redbreast was the stabber;
    that the appellant emphasized her intoxication and the gaps in her memory; that
    he maintained that Ms. Redbreasts evidence was unreliable; and that he relied
    on Ms. Redbreasts alleged inculpatory statements to Ms. Neeposh and Ms. Tessier
    and the various inconsistences in her testimony.

[53]

With
    respect to the inconsistencies in Ms. Redbreasts testimony, the trial judge
    told the jury:

When a witness says one thing in the witness box, but has said
    something you find to be quite different on an earlier occasion, your common
    sense tells you that the fact that the witness has given different versions may
    be important in deciding whether or how much you believe of or rely upon the
    witness testimony.

[54]

After
    further discussing the proper use of inconsistent statements, the trial judge
    moved to the issue of eyewitness identification evidence. At this point, I note
    that the appellant submits that this part of the trial judges instructions was
    unnecessary and distracting because the defence did not challenge Ms.
    Redbreasts identification of the appellant at trial.

[55]

I
    disagree, for several reasons.

[56]

It
    is true that the trial judge warned the jury of the dangers of eyewitness
    identification.
However, in the same
    instruction, he alluded to the issue of the reliability of Ms. Redbreasts
    evidence.  He posed this question for the jurys consideration: 
Has
    Miss Redbreast expressed uncertainty about what she saw or about what she
    remembers?  He also coupled his instruction to this explicit warning: A
    significant difficulty in this case is, much of the evidence is from Agnes
    Redbreast who consumed substantial quantities of alcohol.  And, earlier in his
    charge, the trial judge had cautioned the jury:

The case against Charles Sinobert depends to a large extent on
    the eyewitness testimony of Miss Redbreast.

You must be very cautious about relying on eyewitness testimony
    to find Mr. Sinobert guilty of the offences charged.

[57]

In
    my view, when these comments are considered as a whole, the trial judges
    inclusion of a standard instruction on the dangers of eyewitness identification
    was not misleading or distracting.  While his instruction related to Ms.
    Redbreasts identification of the appellant as Ms. Taylors assailant, it also
    focused on the general reliability of an eyewitness who, as the trial judge put
    it, was a drunken source.

[58]

Moreover,
    during the pretrial conference in this case, defence counsel at trial rejected
    the Crowns position that this was a recognition, rather than an
    identification, case.  Counsel submitted that the case was akin to a type of
    eyewitness identification [case] because of the frailties in Ms. Redbreasts
    evidence and the state of her intoxication.  In light of this position by the
    defence, the inclusion of the challenged instruction on eyewitness
    identification was neither surprising nor unnecessary.  Nor did it attract any
    objection from defence counsel.

[59]

The
    trial judge also underscored that the jury was required to consider all the
    evidence implicating the appellant in the death of Ms. Taylor, including the
    reliability of Ms. Redbreasts testimony.  He explained:

What is required  before you find Mr. Sinobert guilty of any
    offence, is that
you be satisfied beyond a reasonable doubt, on the whole
    of the evidence
, that it was Mr. Sinobert who committed that offence.

A significant difficulty in this case is, much of the
    evidence is from Agnes Redbreast who consumed substantial quantities of alcohol
.

The drinking has multiple significance. It may affect judgment
    at the time. It may affect memory of the events in issues. It may affect the
    comparison standard regarding what weight is to be given to discrepancies in
    testimony. In whose testimony is the more reliable standard found and why?

I want you to exercise great caution, not to become an advocate
    for one side or the other, but I do want to impress upon you the importance of
    the facts with which you are called upon to deal.
I want to impress upon
    you the inherent frailty of evidence emanating from a drunken source
.

[Emphasis added.]

[60]

Later
    in his charge, when setting out the elements of the offence of murder, the
    trial judge alluded back to his earlier discussion of Ms. Redbreasts
    testimony, in this fashion:

[D]id Mr. Sinobert cause Wanda Taylors death?

...

To answer this question consider all the evidence. Take into
    account  the testimony of any witness who described the events that took place
    around the time that Miss Taylor died. Again, use your common sense.



Did Charles Sinobert cause Wanda Taylors death unlawfully?

...

Your deliberations in this regard will cause you to
    carefully consider the evidence of Agnes Redbreast, which I have reviewed with
    you
.

[Emphasis added.]

[61]

Contrary
    to the appellants submission, this is not a case like
J.S.
, in which
    the trial judge failed to outline in his charge the position of the defence and
    relevant evidence, elicited on cross-examination, that supported the defence
    position on key issues. Here, the trial judge pointed to the very aspects of
    Ms. Redbreasts evidence that the appellant says undermined her reliability.  Defence
    counsel made no objection at trial to the manner in which the trial judge
    elected to do so.

[62]

Nor
    does
R. v. Saleh
, 2013 ONCA 742, 303 C.C.C. (3d) 431, assist the
    appellant.  In that case, the trial judge did not review the evidence in his
    jury charge, instead providing the jury with copies of his own written notes,
    taken during the trial.  In setting aside the appellants convictions, this
    court indicated, at para. 154, that an oral regurgitation of the evidence
    adduced at trial in bulk fails to meet the requirement of
Azoulay
,
    much less adhere to the decant and simplify mandate of
Jacquard

    and that [a]n undifferentiated  summary  devoid of any attempt to separate
    the wheat from the chaff and to relate the essential features of the evidence
    to the issues on which they bear, falls short of what is required (citations
    omitted).

[63]

The
    appellant contends that the jury charge in this case can similarly be
    described. Again, I disagree.

[64]

In
    this case, the trial judge drew the jurys attention to problems created by Ms.
    Redbreasts admitted drunkenness on the night in question, including the impact
    of her intoxication on her memory of events, her judgment at the time of the
    incident and the weight to be given to her various versions of events.  As I
    outlined above, he specifically alerted the jury to Ms. Redbreasts impaired
    memory issues, her diverging accounts of events in her police statement, her
    preliminary inquiry evidence and her trial testimony, and her conduct in the
    aftermath of the stabbing.

[65]

In
    light of these instructions, I do not accept the appellants assertion that the
    trial judge failed to relate Ms. Redbreasts evidence to the issue of
    reasonable doubt or to the defence position that her testimony was unreliable
    and that she was the person who stabbed Ms. Taylor.  On my reading of the
    charge, the trial judge did so unambiguously.

[66]

I
    note, as well, that defence counsel provided the jury with a lengthy recitation
    of the weaknesses in Ms. Redbreasts evidence in his closing address.  In
    several instances, he specifically connected those weaknesses to the forensic
    evidence.

[67]

Finally,
    I emphasize that the trial judge fully and fairly reviewed Ms. Redbreasts
    testimony, including the shortcomings in her evidence, near the outset of his
    charge.  Contrary to the appellants argument, he was not obliged to do so a
    second time.  When the charge is considered as a whole, it left the evidence
    with the jury in a fashion that allowed it to appreciate the critical issues
    and the defence claim that Ms. Redbreasts evidence was unreliable and gave
    rise to a reasonable doubt concerning the appellants culpability for second
    degree murder.

(c)

Evidence of the Appellants Intoxication

[68]

That
    the appellant was very drunk on the night of Ms. Taylors stabbing is not in contention.
    The central question at trial was whether the appellant was so intoxicated
    that: i) there was a reasonable doubt as to whether he did, in fact, stab Ms.
    Taylor; or ii) if he did stab Ms. Taylor, there was a reasonable doubt as to
    whether he had the required mental state for second degree murder.

[69]

The
    appellant argues that the trial judge erred in charging the jury by not
    highlighting, in the context of
mens rea
, the evidence of the
    appellants extreme intoxication on the night of Ms. Taylors death.  Given the
    extent of the appellants alcohol-induced impairment, the appellant submits
    that the trial judge ought to have emphasized the availability of the defence
    of intoxication on both formulations of the requisite intent for second degree murder,
    including the foreseeability route contemplated under s. 229(a)(ii) of the
Criminal
    Code
.  The appellant further argues that the trial judge erred by failing
    to relate the intoxication evidence to the
actus reus
of the offence
    of murder, that is, to the question whether the appellant stabbed Ms. Taylor at
    all.

[70]

I
    see no reversible error in the trial judges instructions on these issues.

[71]

In
    his review of the evidence led at trial, the trial judge referred extensively to
    the fact and magnitude of the appellants intoxication. He summarized the
    evidence of the first responders who found the appellant in a near comatose
    state on their arrival at the crime scene and that of the physician who treated
    him at the hospital, who concluded that the appellant was suffering from an
    alcohol overdose.  He also reminded the jury of the evidence of the Crowns
    expert toxicologist, Mr. Warren, that the appellants estimated blood alcohol
    level around the time of the stabbing would generally  cause extreme levels
    of intoxication and that [a]n inexperienced drinker could be in a coma,
    though [o]ne who is highly tolerant of alcohol may be able to function.

[72]

Later
    in his charge, the trial judge outlined the
mens rea
requirement for
    second degree murder with specific reference to both branches of the requisite
    intent for murder set out under s. 229(a)(ii) of the
Criminal Code
.  In
    so doing, he also distinguished between murder and manslaughter:

Did Charles Sinobert have the state of mind required for
    murder?

The crime of murder requires proof of a particular state of
    mind.  For an unlawful killing to be murder, Crown counsel must prove that Mr.
    Sinobert meant either to kill Wanda Taylor or meant to cause Wanda Taylor
    bodily harm that Mr. Sinobert knew was likely to kill Miss Taylor, or was
    reckless whether she died or not.  The Crown does not have to prove both.  One
    is enough.  All of you do not have to agree on the same state of mind, as long
    as everyone is sure that one of the required states of mind has been proved
    beyond a reasonable doubt.

If Mr. Sinobert did not mean to do either, he committed
    manslaughter.

[73]

Shortly
    thereafter, the trial judge reiterated:

[The] specific intent required for murder is either the
    intention to cause the victims death or the intention to cause the victim
    bodily harm that the killer knew was likely to cause death, or was reckless
    whether death ensued or not.



[The] accused must foresee that his intentional causing of
    bodily harm was likely to cause death and deliberately disregard the fatal
    consequences, that is, he must be reckless whether death ensues or not.

[74]

The
    trial judge also drew an explicit link between the appellants intoxication and
    the requisite mental element for murder:

The state of Mr. Sinoberts mind at the time of causing death
    is a question of fact for you to determine.
You will carefully consider the
    entire evidence bearing on that issue, including the surrounding circumstances
    and the conduct, words and demeanour of Mr. Sinobert leading up to causing
    death
.

You may also deal with the intent issue by rational inference
    from proven facts, that is, by circumstantial evidence. It is a reasonable
    inference that a sane and sober person intends the natural consequences of that
    persons acts.

There is abundant evidence here that Mr. Sinobert was not a
    sober person. You must take into account his consumption of alcohol, along with
    all of the other evidence relevant to intent, in determining whether to draw
    the inference that he had the intent required for murder
.

.

If you find Mr. Sinobert was so intoxicated that he was
    incapable of forming the intent required for murder or if you have reasonable
    doubt on that issue he must not be found guilty of murder
.

If you find Mr. Sinobert was capable of forming that
    intention, he cannot be convicted of murder unless you are also satisfied
    beyond a reasonable doubt that at the relevant time he had that intention
. 
    A person may have the capacity to form the intention without having the
    intent.
The ultimate issue is, has it been proved beyond a reasonable
    doubt that Mr. Sinobert actually intended the fatal consequences of his act?

The issue is not whether Mr. Sinobert was intoxicated, but whether his
    consumption of alcohol, when taken with the other relevant factors, gives rise
    to a reasonable doubt on the issue of required intent
.

You will have to consider, firstly, whether Mr. Sinobert had
    the capacity to form the intent and, secondly, whether he did, in fact, form
    that intention
.



If you find Mr. Sinobert had the capacity to form the
    intention required for murder, and had such intention, it is no defence that he
    acted as he did because of alcohol or that he would not have acted that way if
    he had been sober.
A person may be drunk or intoxicated to a high degree
    and, yet, be able to form the intent to act as he or she acts.

There is no burden on Mr. Sinobert to prove drunkenness. It
    is the Crown who must satisfy you beyond a reasonable doubt [that] Mr. Sinobert
    had the intent required for murder when he inflicted the fatal wounds,
    notwithstanding his consumption of alcohol
.

The inference of either special intent required for murder
    is one that may be drawn.  If you consider that inference is not correct or if
    you have reasonable doubt that it is correct then the inference should not be
    drawn
.

[Emphasis added.]

[75]

The
    appellant argues that the trial judge erred in these instructions by not revisiting
    the relevant expert and police evidence concerning the appellants
    intoxication, including the evidence of his blood-alcohol levels.  The trial
    judge failed, the appellant says, to explain the significance of the
    intoxication evidence to both the likelihood that the appellant committed the
    stabbing and the importance of considering whether the appellant had the
    requisite intent for murder.

[76]

I
    cannot accept this argument.

[77]

First,
    the issue of intent.  There can be no serious suggestion that the trial judge failed
    to devote sufficient attention to the evidence of the appellants intoxication,
    including the pertinent police and expert evidence, in his charge to the jury.
    The critical issue is whether the trial judges instructions on the requisite intent
    for murder, quoted in part above, adequately related the evidence of the
    appellants intoxication that he had previously summarized to that issue and to
    the principle of reasonable doubt.  In my view, they did.

[78]

In
    his impugned instructions on the mental element for second degree murder, the
    trial judge indicated that [t]here is abundant evidence here that Mr. Sinobert
    was not a sober person, as he advised the jury to take into account [the
    appellants] consumption of alcohol, along with all of the other evidence
    relevant to intent, in determining whether to draw the inference that he had
    the intent required for murder.

[79]

By
    this point in his charge, the trial judge had already summarized, at some
    length, the observations and opinions of the various witnesses who testified
    about the appellants inebriation.  Having done so once, the trial judge was
    not obliged to do so again.  See
e.g.
,
R. v. Jacquard
, [1997]
    1 S.C.R. 314;
Huard
, at paras. 56-57;
J.S.
, at paras. 38-39. 
    His instructions on the intent for second degree murder reminded the jury of
    the evidence of the appellants intoxication, directed the jury to take account
    of that evidence and of all of the other evidence relevant to intent, and
    expressly connected the appellants consumption of alcohol to reasonable
    doubt.  To repeat, the trial judge instructed the jury that:

The issue is not whether Mr. Sinobert was intoxicated, but
    whether his consumption of alcohol, when taken with the other relevant factors,
    gives rise to a reasonable doubt on the issue of required intent.

[80]

In
    my view, the trial judge was required to do no more.  While, of course, it was
    open to the trial judge to repeat the salient aspects of the evidence
    concerning the appellants intoxication when he outlined the
mens rea
required for second degree murder, it was not necessary that he do so.  Based
    on the instructions he did give, the jury could have been under no
    misapprehension that the evidence of the appellants intoxication was directly
    relevant to the question whether he had the necessary intent for murder under
    either branch of s. 229(a)(ii) of the
Criminal Code
.

[81]

Moreover,
    the trial judge concluded his charge by outlining the positions of the Crown
    and the defence.  His summary of the defence position again highlighted the
    evidence of the appellants intoxication:

At about 12:50 a.m. Mr. Sinobert was found by the police
    unconscious and unresponsive.  Emergency personnel found him to be in a
    comatose state with a Glasgow Coma Scale of three out of 15, lowest possible
    score.  While attending to Mr. Sinobert this score was recorded at three
    different times.  Mr. Ryan testified that this score represents near death. 
    This was confirmed by Mr. Randall Warren of the Centre of Forensic Sciences,
    who said that an alcoholic coma is in the continuum of the last stage before
    death.

The prosecutions theory that at about 12:15, 35 minutes
    earlier, Mr. Sinobert was alert and accurately [
sic
] stabbing Miss
    Taylor does not make sense. There is no evidence to suggest that an individual
    can go from an alert, active state to a comatose state, near death, in that
    period of time.

[82]

It is also significant that defence counsel at trial had the
    opportunity to comment on a draft of the trial judges jury charge, and did
    so.  He made no objection to the trial judges instructions on intoxication and
    the
mens rea
for second degree murder, or to his review of the
    evidence of the appellants intoxication and the defence position on that
    issue.  His failure to object weighs heavily against the appellants claim, advanced
    for the first time before this court, that he was deprived of a fair trial by
    reason of deficient instructions on intoxication in the context of the required
    mental element for second degree murder.  See
e.g.
,
Stubbs
,
    at para. 138;
R. v. Bouchard
, 2013 ONCA 791, 305 C.C.C. (3d) 240, at
    paras. 37 - 40, affd 2014 SCC 64, [2014] 3 S.C.R. 283;
J.S.
, at para.
    40;
R. v. Daley
, 2007 SCC 53, [2007] 3 S.C.R. 523, at para.
58;
R. v. Austin
(2006), 214 C.C.C. (3d) 38 (Ont. C.A.), at
    paras. 14-15.

[83]

There
    is an additional, important consideration.  In the course of its deliberations,
    the jury sought clarification from the trial judge on the following question:
    Can you, please, describe question number three in more detail, Did Charles
    Sinobert have the state of mind required for murder? Define state of mind.

[84]

In
    responding to this question, the trial judge reiterated much of his original
    instruction on intent.  However, at the request of defence counsel, he added
    this direction:

Consider as well  the evidence of the police officers who
    arrived at the scene and who found [the appellant] unresponsive on the living
    room [floor]. Consider the evidence of the medics who treated him and how they
    described his condition. Consider the evidence of Dr. Toner who examined him
    and who described his condition, how unresponsive he was for a period of time.
    Consider the Glasgow Coma Scale evidence. Consider all of the evidence that
    relates to the consumption of alcohol, which is relevant to the intention, to
    the state of mind in determining whether or not to draw the inference that he
    had the intention required for murder.

[85]

The
    trial judge continued:

I am obliged to ensure that you understand that that common
    sense inference [that a sane and sober person intends the natural consequences
    of his acts] may be drawn only after an assessment of all the evidence,
    including the evidence of intoxication, and the inference cannot be drawn if
    you are left in a reasonable doubt about Mr. Sinoberts intention.

.

If you find that Mr. Sinobert was so intoxicated that he was
    incapable of forming the intention required for murder or if you have a
    reasonable doubt on that issue then he must not be found guilty of murder.

[86]

The
    appellant argues that these instructions were insufficient to convey to the
    jury the significance of the evidence of the appellants intoxication to the
mens
    rea
required for murder as provided for in s. 229(a)(ii) of the
Criminal
    Code
.

[87]

I
    would not give effect to this argument.

[88]

In
    his answer to the jurys question, the trial judge drew the jurys attention to
    the specific evidence of the appellants intoxication and to the key question
    whether that evidence gave rise to a reasonable doubt concerning his intention
    for murder.  In my view, any deficiency in his initial charge relating to this
    issue was remedied by the trial judges answer to the jurys question on
mens
    rea
.

[89]

I
    stress that the trial judge thoroughly reviewed the evidence of the appellants
    intoxication in his original charge.  He was not obliged to detail all that
    evidence again in his answer to the jurys question.  Contrary to the
    appellants submission, the trial judges references, in his answer, to the
    evidence of specific witnesses, to the Glasgow Coma Scale and, broadly, to all
    of the evidence that relates to the consumption of alcohol were adequate in
    the circumstances to remind the jury of the nature and significance of the evidence
    of the appellants intoxication to the issue of intent and the principle of
    reasonable doubt.

[90]

I
    reach a similar conclusion regarding the appellants assertion that the trial
    judge failed to relate the evidence of the appellants intoxication to the
actus
    reus
element of the offence of murder.

[91]

The
    appellant contends that the trial judges focus in his instructions on the
    appellants intoxication was on the issue of intent.  He submits that this
    focus could have led the jury to presuppose the occurrence of the act itself. 
    In other words, if, in instructing the jury to consider whether the appellant
    was so intoxicated that he could not form the
mens rea
for second
    degree murder, the trial judge implicitly accepted that the appellant was not
    too drunk to have stabbed Ms. Taylor, then the jury may not have devoted proper
    attention to whether the Crown had established the
actus reus
of the
    offence of murder, beyond a reasonable doubt.

[92]

I
    would reject this contention.

[93]

Reasonable
    doubt as to whether the appellant in fact stabbed Ms. Taylor formed a critical
    plank in the defence case at trial.  The defence argued that the fact of the
    appellants extreme intoxication, by itself, gave rise to a reasonable doubt
    whether he stabbed Ms. Taylor.  As the appellants counsel said in his closing
    address to the jury: Charlie Sinobert was in an alcoholic coma, near death. This
    alone is reasonable doubt.

[94]

In
    his charge, the trial judge repeated the defence assertion that the appellant
    had been too drunk to stab Ms. Taylor.  Indeed, the trial judges opening words
    in summarizing the defence position, which defence counsel had drafted, could
    not have done more to emphasize the issue of
actus reus
.  He said:

The following is the position of the defence.  Charles Edward
    Sinobert did not stab Wanda Taylor.  The evidence does not prove that Mr.
    Sinobert stabbed Ms. Taylor.  In fact, the evidence suggests that Agnes
    Redbreast or some other person killed Miss Taylor.

[95]

Further,
    as the appellant himself emphasizes, Ms. Redbreasts account of the stabbing
    was the linchpin of the Crowns case against the appellant for murder.  The
    flaws in her evidence were made clear to the jury, both by defence counsel and
    by the trial judge in his charge.  Since the jury could not have returned a
    guilty verdict for murder without believing Ms. Redbreasts version of events,
    it follows that the jury accepted her testimony that the appellant stabbed Ms.
    Taylor, notwithstanding his severe intoxication.

[96]

The
    appellant maintains, however, that the jury might well have rejected Ms.
    Redbreasts evidence if the trial judge had properly related the intoxication
    evidence to the issue whether the appellant in fact stabbed Ms. Taylor.

[97]

I
    do not accept the premise of this argument  that the trial judges
    instructions were deficient on this key issue.

[98]

As
    outlined above, the trial judge made ample reference to the evidence of the
    appellants severe intoxication on the night in question.  Having already
    reviewed the intoxication evidence in detail, he unambiguously recounted the
    defence position that, not only did the appellant not stab Ms. Taylor, the
    intoxication evidence made clear that he could not have done so.

[99]

In
    these circumstances, while the trial judge did not again review the evidence of
    intoxication when he set out the
actus reus

element of the
    offence of murder, it would have been clear to the jury that it could not
    accept Ms. Redbreasts claim that the appellant stabbed Ms. Taylor without
    first coming to grips with the significance of the evidence of the appellants
    intoxication.

[100]

I conclude on
    this issue with these observations.

[101]

As I have said, the standard of appellate review on a
    challenge to a trial judges treatment of the evidence is not one of
perfection. 
    A charge will be adequate so long as the jury can fully appreciate the factual
    issues it must determine and the defence presented:
Daley
, at para. 57;
Saleh
, at para. 142. As Lamer C.J. confirmed in
Jacquard
, at
    pp. 32021, accused individuals are entitled to
properly
instructed juries. There is, however, no requirement for
perfectly
instructed juries (emphasis in original).  See also
R. v. Araya
, 2015
    SCC 11, [2015] 1 S.C.R. 581, at para. 39;
Huard
, at para. 52.

[102]

This was not a
    particularly complex case.  The jury essentially had to decide two things: i)
    whether it believed Ms. Redbreasts evidence, despite its flaws; and ii)
    whether, notwithstanding his intoxication, the appellant had stabbed Ms.
    Taylor, causing her death unlawfully, with the requisite intent for second
    degree murder.  Ms. Taylor was murdered in her apartment and there were two
    other people present: Ms. Redbreast, who testified that she saw the appellant
    stab Ms. Taylor repeatedly, and the appellant, who did not testify.  The
    central issues in the case related to the reliability of Ms. Redbreasts
    testimony, whether the appellant had stabbed Ms. Taylor and, if so, whether the
    defence of intoxication had been made out.  In my view, the trial judges instructions
    put the relevant evidence to the jury 
in a
    manner that  allow[ed] it to fully appreciate the issues and the defence
    presented:
Daley
, at para. 57. 
    In the circumstances of this case, no more was required.

(3)

Unreasonable Verdict

[103]

The appellant argues
    that, given the frailties of Ms. Redbreasts testimony and the uncontradicted
    evidence of the appellants extreme intoxication, described above, no properly
    instructed jury, acting judicially, could reasonably have found the appellant
    guilty of second degree murder.

[104]

In support of
    this argument, the appellant renews many of his earlier submissions regarding
    the weaknesses in Ms. Redbreasts evidence and the significance of the evidence
    of the appellants intoxication.

[105]

With respect to
    Ms. Redbreast, the appellant says that her evidence was so deeply flawed that
    no reasonable jury could have depended on it to reach a guilty verdict.  He submits
    that Ms. Redbreast was an unreliable witness whose testimony did as much to
    bolster the defence position at trial  namely, that Ms. Redbreast was the real
    killer  as that of the Crown. To convict the appellant of murder on the basis
    of her evidence was, in the appellants submission, unreasonable.

[106]

This flaw in the
    Crowns case, the appellant says, was exacerbated by the undisputed evidence
    that, on the night of the stabbing, the appellant was inebriated to the point
    of unconsciousness.  The appellant submits that there was a real possibility
    that he was in an alcoholinduced coma when the stabbing occurred. Even if he
    was conscious, a jury could not reasonably conclude, on the evidence, that he
    had the capacity to form the requisite intent for murder.  Although a
    manslaughter conviction might not have been unreasonable, the jurys verdict on
    murder was.

[107]

In my view, this
    ground of appeal must also fail.

[108]

The test for an
    unreasonable verdict is uncontroversial.  To conclude that a verdict is
    unreasonable, the reviewing court must be satisfied that the verdict is not one
    that a properly instructed jury acting judicially, could reasonably have
    rendered:
R. v. Biniaris
, 2000 SCC 15, [2000] 1 S.C.R. 381, at para.
    36;
R. v. Yebes
, [1987] 2 S.C.R. 168, at p. 185;
R. v. Corbett
,
    [1975] 2 S.C.R. 275, at p. 282.

[109]

Moreover, a
    verdict based on credibility assessment is unreasonable if the trial courts
    credibility assessments cannot be supported on 
any
reasonable view of
    the evidence:
R. v. W.H.
, 2013 SCC 22, [2013] 2 S.C.R. 180, at para.
    34, quoting
R. v. Burke
, [1996] 1 S.C.R. 474, at para. 7 (emphasis in
    original). As the Supreme Court indicated in
W.H.
, at para. 30, the
    court of appeal must show great deference to the trier of facts assessment of
    witness credibility given the advantage it has in seeing and hearing the witnesses
    evidence.  See also
R. v. François
, [1994] 2 S.C.R. 827, at p. 835;
R.
    v. W. (R.)
, [1992] 2 S.C.R. 122, at pp. 131132.

[110]

Finally, when an
    unreasonable verdict argument is advanced on appeal, the reviewing court must
    not act as a 13th juror or simply give effect to vague unease or lurking
    doubt based on its own review of the written record or find that a verdict is
    unreasonable simply because the reviewing court has a reasonable doubt based on
    its review of the record:
W.H.
, at para. 27.  Rather, the reviewing court
    is required to review, analyse and, within the limits of appellate
    disadvantage, weigh the evidence:
Biniaris
, at para. 36.

[111]

The jury was
    entitled to accept some or all of Ms. Redbreasts evidence.  Based on the
    evidence adduced at trial, this jury was well aware of Ms. Redbreasts
    admissions that she was drunk on the night of the stabbing and that alcohol
    consumption affected her memory.  Defence counsel thoroughly canvassed the
    shortcomings in her evidence that touched on the crucial events of the
    evening.  So did the trial judge in his jury charge.  In these circumstances, the
    jury could not have been blind to the problems in the reliability of Ms.
    Redbreasts testimony.  It was for the jury to decide how much weight it would
    place on each memory lapse and inconsistency in her account of the night of the
    stabbing.

[112]

Furthermore, the
    physical evidence was consistent with the appellants having stabbed Ms. Taylor
    in the manner Ms. Redbreast described.  Recall that Ms. Taylors blood was
    found on the appellants right hand, his jeans and the paring knife.  Only a
    small amount of Ms. Taylors blood was found on the rear calf of Ms.
    Redbreasts jeans, compared to the larger quantity of Ms. Taylors blood found
    on the left thigh, right knee, and groin area of the appellants jeans. Further,
    the appellant was found lying atop Ms. Taylor, with a large knife blade bearing
    his palm print beneath her.  In these circumstances, it was open to the jury to
    accept the core of Ms. Redbreasts narrative  that she awoke from a drunken
    state to see the appellant stabbing Ms. Taylor.

[113]

Similarly, I am
    not persuaded that the evidence of the appellants intoxication was such that a
    jury could not reasonably return a verdict of guilty for second degree murder. 
    Though there was evidence that the appellants blood alcohol content would have
    been very high at the time of the stabbing, there was also expert toxicological
    evidence that an experienced drinker would not necessarily have been rendered
    unconscious or dysfunctional at the blood alcohol levels experienced by the
    appellant.  The jury was explicitly warned to carefully consider all the
    evidence, including the evidence of the appellants intoxication.  The record
    reveals no reason to conclude that the jury failed to heed this instruction.

[114]

I have already
    concluded that there was no misdirection to the jury regarding the level and
    significance of the appellants intoxication.  It is for the jury to assess, as
    a matter of fact, whether an accused was so intoxicated as to be relieved of
    liability for a particular offence. The jury in this case was equipped to make
    that determination with respect to the appellant. That the appellant was very
    drunk at the time of the crime does not render the jurys murder verdict
    unreasonable.

[115]

In the end,
    therefore, I am not persuaded that the weaknesses in Ms. Redbreasts testimony
    and the evidence of the appellants intoxication at the time of the stabbing operated,
    either alone or in combination, to render the jurys second degree murder
    verdict unreasonable.

V.      D
isposition

[116]

For the reasons
    given, I would dismiss the appeal.

Released:

OCT 15 2015                                   E.A. Cronk
    J.A.

EAC                                                I
    agree E.E. Gillese J.A.

I
    agree Grant Huscroft J.A.


